DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 3, 8, 10, 11, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because computer readable media, under the broadest reasonable interpretation, will cover an ineligible signal per se. It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields et al. (US Pub No. 2015/0254955).
	Regarding claims 1 and 12, Fields teaches a pacification apparatus and method based on emotion recognition (See abstract), comprising:
an acquiring device configured to acquire at least one of a voice and an image of a user (See abstract and [0021]);
a determining device configured to determine whether the user has abnormal emotion, according to the at least one of the voice and the image of a user (See abstract, Fig. 3, 306 & 308, [0004], [0020], and [0047]); and
a pacification device configured to, in response to the user having abnormal emotion, determine a pacification manner according to the emotion of the user, and performing emotional pacification on the user (See abstract, Fig. 3, [0040], and [0052]).
Regarding claim 4, Fields teaches wherein in response to the user having abnormal emotion, determining a pacification manner according to the emotion of the user, and performing emotional pacification on the user, comprises: according to a pacification manner preference set by the user, providing to the user with a pacification manner that matches the pacification manner preference currently set by the user (See [0054]-[0055]).
Regarding claim 5, Fields teaches wherein in response to the user having abnormal emotion, determining a pacification manner according to the emotion of the user, and performing emotional pacification on the user, comprises: in response to the pacification manner being an audio and video entertainment, according to an audio and video entertainment resource preference set by the user, presenting to the user an audio and video entertainment resource that matches the currently set audio and video entertainment resource preference (See [0054]-[0055]).
Regarding claim 13, Fields teaches pacification system based on emotion recognition, comprising: a central controller and at least one terminal device, wherein the terminal device is configured to acquire at least one of a voice and an image of a user, send a current emotion of the user to the central controller, and perform emotional pacification on the user according to a pacification manner sent by the central controller; and the central controller is configured to receive the current emotion of the user, which is sent by the terminal device, determine a pacification manner according to the emotion of the user, and send the pacification manner to the terminal device (See abstract, [0021], [0029], and [0040]).
Regarding claim 16, Fields teaches pacification system based on emotion recognition, comprising: a central controller and at least one terminal device, wherein the terminal device is configured to acquire at least one of a voice and an image of a user, send a current emotion of the user to the central controller, and perform emotional pacification on the user according to a pacification manner sent by the central controller; and the central controller is configured to receive the current emotion of the user, which is sent by the terminal device, determine a pacification manner according to the emotion of the user, and send the pacification manner to the terminal device (See abstract, [0029], and [0054]).
Regarding claim 17, Fields teaches receive an audio and video entertainment resource preference set by the user, and send the audio and video entertainment resource preference to the central controller; and the central controller determining a pacification manner according to the emotion of the user comprises: in response to the pacification manner being audio and video entertainment, according to the audio and video entertainment resource preference set by the user, determining an audio and video entertainment resource that matches the currently set audio and video entertainment resource preference (See [0054]-[0055]).
Regarding claim 19, Fields teaches a computer device comprising a processor and a memory, wherein the memory comprises instructions executable by the processor to cause the processor to perform the method according to claim 1 (See Fig. 1 & 2, [0027], [0031], and [0044]).
Regarding claim 20, Fields teaches a non-transitory computer readable storage medium having stored thereon computer program instructions which, when executed by a processor, implement the method according to claim 1 (See Fig. 1 & 2, [0027], [0031], and [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US Pub No. 2015/0254955).
Regarding claim 6, Fields teaches sending to a server a user identifier and at least one of a pacification preference and/or an audio and video entertainment resource preference set by the user. (See [0054] teaches a user pacification preference.  [0055], [0025], and [0069] teaches that the user profile is stored on a server database.  Fields does not explicitly teach a user identifier; however, it would be obvious to a person of ordinary skill in the art that a user identifier is implied in order to properly identify the user profile in the database.).
Regarding claim 7, the examiner takes as official notice that logging on to a vehicle with a user identifier is well-known or is common knowledge in the art.  It would be obvious to a person of ordinary skill in the art to utilize a user login for increased security.
Regarding claim 18, Fields teaches the central controller determines the audiovisual entertainment resource according to a user identifier and a history record corresponding to the user identification (See [0054]-[0055]. Fields does not explicitly teach a user identifier; however, it would be obvious to a person of ordinary skill in the art that a user identifier is implied in order to properly identify the user profile in the database.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied to claims above, and further in view of Yamada (US Pub No. 2016/0052394).
Regarding claim 9, Fields teaches acquiring at least one of a voice and an image of a user comprises:
acquiring a voice feature with a microphone on a vehicle (See [0021] and [0035]), and
determining whether the user has abnormal emotion, according to the at least one of the voice and the image of a user (See [0035]), comprises:
determining whether the user has abnormal emotion by means of emotion recognition with a language feature model, a language dictionary library or an image model trained by deep learning (See [0046] and [0049]).
	Fields does not explicitly teaches a directional microphone.
	Yamada teaches a directional microphone (See [0066]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Field’s device to include Yamada’s directional microphone in order to more accurately detect the driver’s sounds. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683